Citation Nr: 0024983	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  98-07 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the left 
fifth finger as a result of surgical treatment by the 
Department of Veterans Affairs in December 1994.

2. Entitlement to service connection for cancer of the 
prostate gland as a result of exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to May 1955.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in August 1997 and April 1998 by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In September 1999, the Board remanded this case to the RO.  
The case was returned to the Board in August 2000.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to compensation under 
38 U.S.C.A. § 1151 was received after October 1, 1997.

2.  There is no medical evidence that VA surgical treatment 
in December 1994 involved carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of 
fault, or that the proximate cause of additional disability 
was an event which was not reasonably foreseeable.  


CONCLUSION OF LAW

The veteran's claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability of 
the left fifth finger as a result of VA surgical treatment in 
December 1994 is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  In December 1997, the RO 
received a claim from the veteran for compensation under 38 
U.S.C.A. § 1151 based on surgery performed at a VA facility 
in April 1997. 

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the initial disability was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the medical or surgical 
treatment, or that the proximate cause of additional 
disability was an event which was not reasonably foreseeable.  
Those amendments apply to claims for compensation under 38 
U.S.C.A. § 1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  As the veteran 
filed his claim after October 1, 1997, the amendments apply 
to his appeal.  

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  A claimant cannot meet this 
burden simply by presenting lay testimony, because laypersons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The Board finds 
that questions as to whether the VA surgical treatment 
involved carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault, or that the 
proximate cause of additional disability was an event not 
reasonably foreseeable, are matters requiring medical 
expertise.  In other words, medical evidence is required with 
regard to these statutory requirements for claims filed after 
October 1, 1997.  

The record discloses that, in postservice years, the veteran 
developed a Dupuytren's contracture of the little finger of 
the left hand.  In December 1994, he underwent corrective 
surgery at a VA Medical Center.  In addition to the 
contracture of the metacarpal phalangeal joint of the left 
fifth finger, there was a Dupuytren's nodule along the radial 
aspect of the finger over the middle phalanx.  During the 
operation, in the process of removing the nodule, the surgeon 
"inadvertently lacerated" the radial digital nerve.  The 
radial digital nerve was tacked together with an epineural 
repair.

At a VA hand, thumb, and fingers examination in August 1998, 
chronic numbness of the tip of the left little finger was 
found, and the examiner reported that injury to the radial 
digital nerve, which was a complication of the VA surgery in 
December 1994, was the cause of the numbness.  

Based on the foregoing medical information, the Board finds 
that neurological disability of the left fifth finger was a 
result of VA surgery in December 1994.  However, the inquiry 
does not end there.  As noted above, to well ground the claim 
under the current version of 38 U.S.C.A. § 1151, there must 
be medical evidence that the VA surgical treatment involved 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar fault, or that the proximate cause of 
the additional disability was an event not reasonably 
foreseeable.  Such evidence is lacking in this case.  The 
claims file does not include any medical evidence that any of 
the required criteria have been met.  The medical report 
showing that the nerve in question was "inadvertently 
lacerated" does show that the laceration was unintentional, 
but such language does not, in the Board's view, necessarily 
suggest any carelessness, negligence, lack of proper skill, 
error in judgment or similar fault.  Moreover, such language 
does not by itself suggest that the laceration was not 
reasonably foreseeable.  In fact, although not necessary for 
purposes of this decision, the Board notes that subsequent 
medical review seems to suggest that the nerve laceration was 
an operative complication, the possibility of which is 
recognized by the medical community in connection with the 
type of surgical procedure in question.  At any rate, the 
claims file does not include any medical evidence suggesting 
that the injury was due to carelessness, negligence, lack of 
proper skill, error in judgment, or a similar fault, or that 
the proximate cause of the additional disability was an event 
not reasonably foreseeable.  The claim is, therefore, not 
well grounded and must be denied on that basis.  38 
U.S.C.A. § 5107(a); Grottveit.  

The Board recognizes the veteran's assertions regarding his 
belief that the VA surgeon in December 1994 was negligent.  
However, the veteran's lay statement does not serve to make 
his claim well grounded because he is not qualified to offer 
an opinion on this question requiring medical expertise and 
judgment.  Espiritu.  

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the veteran's 
claim for compensation under 38 U.S.C.A. § 1151 "plausible."  
See generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. 
Cir. 1997).  The Board views its discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the left 
fifth finger as a result of VA surgical treatment in December 
1994.  Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  

Although the Board considered and decided the issue of 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability of the left fifth 
finger as a result of VA surgery on the basis of whether the 
claim is well grounded, the appellant has not been prejudiced 
by the Board's decision because, in deciding the claim on the 
merits, the RO accorded the claimant greater consideration 
than his claim in fact warranted under the circumstances.  
Bernard v. Brown, 4 Vet. App. 384, 392-4 (1993).  To remand 
this case to the RO for consideration of whether the claim is 
well grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
the veteran.  VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).  



ORDER

The veteran's claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability of 
the left fifth finger as a result of VA surgical treatment in 
December 1994 is not well-grounded.  To this extent, the 
appeal is denied.


REMAND

Service connection for cancer which is claimed to be 
attributable to ionizing radiation exposure can be 
accomplished in three different ways.  See Rucker v. Brown, 
10 Vet. App. 67, 71 (1997).  First, there are 15 types of 
cancer which will be presumptively service connected.  See 
38 U.S.C.A. § 1112(c)).  Prostate cancer is not one of the 
listed types of cancer in 38 U.S.C.A. § 1112(c).  Second, 
38 C.F.R. § 3.311(b) provides a list of "radiogenic diseases" 
which will be service connected, provided that certain 
conditions specified in that regulation are met. An amendment 
to the regulation in 1998 added prostate cancer to the list 
of radiogenic diseases.  See 38 C.F.R. § 3.311(b)(2)(xxiii), 
as amended effective September 24, 1998; 63 Fed. Reg. 50993-5 
(1998).  Third, direct service connection can be established 
by showing that the disease of prostate cancer was incurred 
during or aggravated by service, a task which "includes the 
difficult burden of tracing causation to a condition or event 
during service."  Combee v. Brown, 34 F.3d. 1039, 1045 
(Fed. Cir. 1994). 

In the veteran's case, in October 1991, at a private 
hospital, the veteran underwent a prostatectomy for 
adenocarcinoma of the prostate gland.  The veteran contends 
that his prostate cancer was related to exposure to ionizing 
radiation to which he was exposed in service in Germany when, 
in the course of his supply and inventory duties in a 
warehouse, he had to touch "radioactive road signs".   In 
support of his claim, the veteran submitted a statement by a 
man who served with him that the containers holding the road 
signs had warning labels which said "Radioactive material 
enclosed".

In all claims in which it is established that a radiogenic 
disease, such as prostate cancer, first became manifest after 
service and it is contended that the disease is the result of 
exposure to ionizing radiation in service, an assessment will 
be made as to the size and nature of the dose or doses.  In 
claims which do not involve participation in atmospheric 
nuclear testing or the occupation of Hiroshima and Nagasaki, 
a request will be made for any available records concerning 
the veteran's exposure to radiation.  Such records normally 
include service medical records and other official records 
which may contain information pertaining to the veteran's 
radiation dose in service, if any.  All such records will be 
forwarded by the RO to the Undersecretary for Health, who 
will be responsible for preparation of a dose estimate, to 
the extent feasible, based on available methodologies.  
38 C.F.R. § 3.311(a).

In the veteran's case, his service medical records are 
unavailable.  In November 1993, the National Personnel 
Records Center informed the RO that any such records, if 
present, were in the area of a fire at that facility in July 
1973, and could not be reconstructed.  However, the veteran's 
claims file does not contain his service personnel records or 
the history of his unit in Germany at the time he was 
allegedly exposed to radioactive road signs in a warehouse.  
It is not clear whether or not these pertinent records are 
also unavailable.  Therefore, the Board finds that attempts 
should be made to secure such records so that they may be 
referred to the Undersecretary for Health with a request for 
a dose estimate.

Under the circumstances, this case is REMANDED to the RO for 
the following:

1.  The RO should request the veteran's 
service personnel file, including a copy 
of the veteran's Record of Occupational 
Exposure to Ionizing Radiation (DD Form 
1141).  

2.  The RO should request that the United 
States Armed Services Center for Research 
of Unit Records, 7798 Cissna Road, 
Springfield, VA 22150, provide a copy of 
the unit history of the veteran's unit 
while he was serving on active duty in 
Germany.

3.  After completion of the above, all 
information and records obtained should 
be forwarded to the Undersecretary for 
Health with a request for an estimate of 
the dose of ionizing radiation, if any, 
to which the veteran was exposed during 
active service.  

4.  After completion of the above, the RO 
should review the evidence.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter which the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 



